                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SAM JONES,                                       )
ID # 1787475,                                    )
            Petitioner,                          )
vs.                                              )   No. 3:17-CV-1028-B-BH
                                                 )
LORIE DAVIS, Director,                           )
Texas Department of Criminal                     )
Justice, Correctional Institutions Division,     )
              Respondent.                        )


             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petitioner’s Rule 60(b) Motion, received on September 10, 2019 (doc.

50), is hereby DENIED.

       SIGNED this 25th day of October , 2019.




                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
